DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-20 are currently pending. 
Election/Restrictions
Applicant’s response to unity of invention has been received and acknowledged, and has been withdrawn in light of the response. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Sweden on 08/16/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 8, 10-11, 13-15, 17, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fransen et al. (WO 2018038602 A1) as stated on the IDS.
Regarding claim 1, Fransen et al. disclose a system configured to perform a feed-related action at a feed table (103), upon which fodder for feeding of a group of animals is present, the system comprising: 
a sensor (16, page 16, lines 28-35 at least) configured to measure constituents, a physical property (temperature; page 16, lines 28-35 at least) or a chemical property of the fodder on the feed table at a first point in time (page 7, line 20 - page 8, line 2 at least); 
a database (108 includes a database/memory to store parameters, page 17, lines 21-19 at least) configured to store the measured constituents, the physical property or the chemical property of the fodder, associated with the first point in time; and 
a controller (108), configured to perform the feed-related action, based on the measured constituents, the physical property or the chemical property of the fodder (page 16, lines 11 –27 at least; functional recitation to which the structure of 108 can perform the intended function of configured to perform the feed-related action, based on the measured constituents).
Regarding claim 2, Fransen et al. disclose the system according to claim 1, and further disclose wherein the sensor (16) is configured to measure the constituents, the physical property (temperature; page 16, lines 28-35 at least) or the chemical property of the fodder on the feed table at a second point in time (tracks an amount of time elapsed, and thus a second point in time, page 6, line 26 - page 7, line 1; page 7, line 20 - page 8, line 2 at least).  
Regarding claim 3, Fransen et al. disclose the system according to claim 1, and further disclose further comprising a feed displacer (feed displacer 107 displaces fodder towards an edge of 103, figs. 4A-4D, page 14, lines 11-16) configured to displace the fodder on the feed table towards an edge of the feed table, and wherein the feed displacer comprises the sensor (107 comprises the sensor on 106; page 16, lines 28-35 at least). 
Regarding claim 6, Fransen et al. disclose the system according to claim 1, and further disclose wherein the feed-related-action further comprises increasing a frequency of fodder replenishment while reducing fodder quantity of each fodder replenishment (feed-related action that increases the frequency of feed to be dispensed by dispensing in areas between where feed has been displaced, which reduces the fodder quantity of each fodder replenishment, page 9, lines 19-30).  
Regarding claim 8, Fransen et al. disclose the system according to claim 1, and further teaches wherein the sensor comprises a temperature sensor (thermometer; page 16, lines 28-35 at least).  
Regarding claim 10, Fransen et al. disclose the system according to claim 1, and further discloses further comprising a feed distributor (150), configured to replenish the fodder upon the feed table.  
Regarding claim 11, Fransen et al. disclose the system according to claim 10, and further disclose further comprising a feed displacer (107 of 101) that comprises the feed distributor (150; 101 includes both 150 and 107).  
Regarding claim 13, Fransen et al. disclose a method to perform a feed-related action at a feed table (103), upon which fodder for feeding of a group of animals is present, the method comprising: 
measuring constituents (measures feed via a sensor, page 16, lines 28-35 at least), a physical property (temperature; page 16, lines 28-35 at least) or a chemical property of the fodder on the feed table at a first point in time (tracks an amount of time elapsed, and thus a first point in time, page 6, line 26 - page 7, line 1; page 7, line 20 - page 8, line 2 at least);   
storing the measured constituents (108 includes a database/memory to store parameters, page 17, lines 21-19 at least), the physical property or the chemical property of the fodder, associated with the first point in time; and 
performing the feed-related action (performs the feed-related action via a controller 108), based on the measured constituents, the physical property (based on a temperature, page 16, lines 28-35 at least) or the chemical property of the fodder.  
Regarding claim 14, Fransen et al. disclose the method according to claim 13, and further disclose further comprising: measuring the constituents, the physical property (temperature; page 16, lines 28-35 at least) or the chemical property of the fodder on the feed table at a second point in time (tracks an amount of time elapsed, and thus a second point in time, page 6, line 26 - page 7, line 1; page 7, line 20 - page 8, line 2 at least).  
Regarding claim 15, Fransen et al. disclose the method according to claim 13, and further disclose wherein the feed-related action comprises displacing fodder on the feed table towards an edge of the feed table (feed displacer 107 displaces fodder towards an edge of 103, figs. 4A-4D, page 14, lines 11-16).  
Regarding claim 17, Fransen et al. disclose the method according to claim 15, and further disclose wherein the feed-related action comprises remixing the fodder on the feed table, at a time interval (107 is a part of 101, which includes a mixing device that mixes fodder on 103, page 13, lines 11-21 at least; feed-related action based on a time parameter, page 7, lines 20-32 at least).  
Regarding claim 20, Fransen et al. disclose the method according to claim 13, and further disclose wherein the fodder action comprises increasing frequency of fodder replenishment while reducing fodder quantity of each fodder replenishment (feed-related action that increases the frequency of feed to be dispensed by dispensing in areas between where feed has been displaced, which reduces the fodder quantity of each fodder replenishment, page 9, lines 19-30).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fransen et al. as applied to claims 1-2 and 13-14 above, and further in view of Mazeris (US 9091644 B2).
Regarding claim 4, Fransen et al. teach the system of claim 2, and further teach wherein the controller (108) is configured to perform the feed-related action by triggering a reduction action to reduce deterioration of the fodder (page 9, lines 19-30). Fransen et al. appear to teach that the reduction action is triggered when a difference of the measured constituents, the physical property or the chemical property at the first point in time and the measured constituents, the physical property or the chemical property at the second point in time exceeds a threshold limit (page 7, line 20 – page 8, line 2), but does not explicitly teach the reduction action is triggered when a difference of the measured constituents, the physical property or the chemical property at the first point in time and the measured constituents, the physical property or the chemical property at the second point in time exceeds a threshold limit. 
Mazeris teaches a system, wherein a reduction action is triggered when a difference of the measured constituents, the physical property or the chemical property at the first point in time and the measured constituents, the physical property or the chemical property at the second point in time exceeds a threshold limit (col. 7, lines 23-36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Fransen et al. such that the reduction action is triggered when the difference exceeds a threshold limit, as taught by Mazeris, in order to more effectively maintain the quality of the fodder.  
Regarding claim 16, Fransen et al. teach the method according to claim 14, and further teach wherein the performance of the feed-related action is triggered when the measured constituents, the physical property (temperature; page 16, lines 28-35 at least) or the chemical property exceeds a threshold limit (feed-related action is executed when the temperature of the feed is outside a predetermined range, page 7, lines 20-24 at least). Fransen et al. appear to teach the performance of the feed-related action is triggered when a difference of the measured constituents, the physical property or the chemical property at the first point in time and the second point in time exceeds a threshold limit (col. 7, line 20 - col. 8, line 2), but does not explicitly teach the performance of the feed-related action is triggered when a difference of the measured constituents, the physical property or the chemical property at the first point in time and the second point in time exceeds a threshold limit.
Mazeris teaches a method, wherein a performance of a feed-related action is triggered when a difference of the measured constituents, the physical property or the chemical property at the first point in time and the second point in time exceeds a threshold limit (col. 7, lines 23-36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Fransen et al. such that the performance of the feed-related action is triggered when the difference exceeds a threshold limit, as taught by Mazeris, in order to more effectively maintain the quality of the fodder.  
Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fransen et al. as applied to claims 1, 13, 15, and 17 above, and further in view of De Villiers (EP 2134161 B1) as stated on the IDS.
Regarding claim 5, Fransen et al. teach the system according to claim 3, and further teach wherein the feed displacer (107) is configured to remix (107 is a part of 150, which includes a mixing device, page 13, lines 11-21 at least) the fodder on the feed table at a time interval, but is silent regarding wherein the feed-related action further comprises adjusting the time interval between the remixing, based on a result of the measured constituents, the physical property or the chemical property.  
De Villiers teaches a feeding system including a mixing device (1) configured to remix fodder on a feed table at a time interval, wherein the feed-related action further comprises adjusting the time interval between the remixing (a time interval is adjusted based on repeated readings of an amount of feed available to an animal, page 2, lines 13-26 at least), based on a result of the measured constituents, a physical property or a chemical property (a physical property of an amount of feed).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the feed-related action of Fransen et al. include adjusting the time interval of Fransen et al. between the remixing, based on a result of the measured constituents of Fransen et al., the physical property or the chemical property, as taught by De Villiers, in order to further prolong the quality of the fodder. 
Regarding claim 18, the combination of Fransen et al. and DeVilliers teaches the method according to claim 17, and De Villiers teaches a feeding system wherein a time interval between remixing (via a mixing device 1) is adjusted based on the result of measured constituents, a physical property or a chemical property (a time interval is adjusted based on repeated readings of an amount of feed available to an animal, page 2, lines 13-26 at least, based on an amount of feed).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the Fransen et al. and DeVilliers combination such that the time interval between remixing is adjusted based on the result of measured constituents, a physical property or a chemical property, as taught by De Villiers, in order to further prolong the quality of the fodder. 
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fransen et al. as applied to claim 1 above, and further in view of Jonsson et al. (US 8633820 B2).
Regarding claim 7, Fransen et al. disclose the system according to claim 1, and further discloses wherein the sensor comprises an Infra Red sensor (page 16, lines 28-35), but is silent regarding the sensor being comprising a Near-Infra Red sensor.  
Jonsson et al. teach a system for monitoring fodder including a sensor comprising a Near-Infra Red sensor (col. 4, lines 5-12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the sensor of Fransen et al. comprise a Near-Infra Red sensor as taught by Jonsson et al., in order to better measure constituents and properties of the fodder. 
Regarding claim 12, Fransen et al. teaches the system according to claim 1, and further teaches wherein: 
the measured physical property comprises any of: temperature and humidity (temperature; page 16, lines 28-35 at least), but is silent regarding:
the measured constituents comprise any of: protein content, dry content, fiber content, neutral detergent fiber, fat, starch, crude fiber, acid detergent fiber, lignin, vitamin content, and minerals, 
the measured chemical property comprises any of: potential of Hydrogen, mold, mycotoxin, amino acid, yeast, and ethanol.  
Jonsson et al. teach a system for monitoring fodder including measured constituents comprise any of: protein content, dry content, fiber content, neutral detergent fiber, fat, starch, crude fiber, acid detergent fiber, lignin, vitamin content, and minerals (dry content, col. 5, lines 11-19), and a measured chemical property comprises any of: potential of Hydrogen, mold, mycotoxin, amino acid, yeast, and ethanol (animo compounds, col. 3 line 52-col. 4, line 12 at least).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the measured constituents of Fransen et al. comprise any of: protein content, dry content, fiber content, neutral detergent fiber, fat, starch, crude fiber, acid detergent fiber, lignin, vitamin content, and minerals, as taught by Jonsson et al., in order to reduce moisture content in the fodder, as taught by Jonsson et al. (col. 5, lines 11-19).  
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the measured chemical property of Fransen et al. be comprised of any of: potential of Hydrogen, mold, mycotoxin, amino acid, yeast, and ethanol as taught by Jonsson et al., in order to effectively monitor any fermentation of the fodder as taught by Jonsson et al. (col. 3 line 52-col. 4, line 12). 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fransen et al. as applied to claims 1 and 13 above, and further in view of Van den Berg (US 20020174834 A1).
Regarding claim 9, Fransen et al. teach the system according to claim 1, but is silent regarding further comprising a cooler configured to decrease a temperature of the fodder, and wherein the feed-related action comprises decreasing the temperature of the fodder. 
Van den Berg teaches a feeding device comprising a cooler (29) configured to decrease a temperature of the fodder, and wherein the feed-related action comprises decreasing the temperature of the fodder (supplying feed dependent on a temperature of the feed, paragraph [0008] at least).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the system of Fransen et al. include a cooler configured to decrease a temperature of the fodder, and wherein the feed-related action of Fransen et al. comprises decreasing the temperature of the fodder as taught by Van den Berg, in order to prolong the longevity of the fodder quality. 
Regarding claim 19, Fransen et al. teach the method according to claim 13, but is silent regarding wherein the feed-related action comprises decreasing a temperature of the fodder by activation of a cooler.  
Van de Berg teaches a feeding device wherein the feed-related action comprises decreasing a temperature of the fodder by activation of a cooler (29; supplying feed dependent on a temperature of the feed, paragraph [0008] at least).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the feed-related action of Fransen et al. include decreasing a temperature of the fodder by activation of a cooler as taught by Van de Berg, in order to prolong the longevity of the fodder quality. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following references include similar features as the instant invention: Ghiraldi (US 20120287745 A1), Marquering (DE 102010033886 A1), Svensson (WO 2013095281 A1), Foerster (WO 2014033275 A1), Ruizenaar (US 11122770 B2), and Buijs (WO 2015065172 A1), 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643